Citation Nr: 0018879	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for 
service-connected small herniated disc at L4-L5 and L5-S1 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from August 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 1997, the RO denied claims of 
entitlement to a rating in excess of 20 percent for service-
connected small herniated disc at L4-L5 and L5-S1 with 
radiculopathy, and a compensable rating for service-connected 
tinnitus.  The veteran appealed both denials.  In June 1998, 
the RO denied claims of entitlement to a compensable rating 
for service-connected bilateral hearing loss, and otitis 
media.  The veteran appealed both denials.  In September 
1998, the RO denied a claim of entitlement to service 
connection for PTSD.  The veteran also appealed that 
decision.  

In August 1997, the RO increased the veteran's rating for his 
small herniated disc at L4-L5 and L5-S1 with radiculopathy to 
40 percent.  However, since this increase did not constitute 
a full grant of the benefit sought, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

During his hearing, held in November 1999, the veteran stated 
that he desired to withdraw his appeals concerning increased 
ratings for his service-connected tinnitus, otitis media and 
bilateral hearing loss.  Accordingly, these issues are not 
currently before the Board.  See 38 C.F.R. § 20.204(b) 
(1999).  

The veteran's claim for an evaluation in excess of 40 percent 
for service-connected small herniated disc at L4-L5 and L5-S1 
with radiculopathy is discussed in the REMAND portion of this 
decision.

FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a link to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
witnessing a number of stressors during his service in the 
Republic of Vietnam.

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet. App. 353 (1998). 

As noted in Gaines, the veteran's assertions of an inservice 
stressor are presumed to be true for well-grounded purposes.  
Further, the claims file contains a letter from William B. 
Brown, M.Ed., LPC, dated in January 1999, and a June 1998 
decision of the Social Security Administration (SSA), which 
indicate that the veteran has been diagnosed with PTSD 
related to his service in Vietnam.  (The SSA decision was 
based, in part, upon medical evidence of PTSD which is not in 
the claims file; the well grounded claim of service 
connection for PTSD and the putative evidence is addressed in 
the remand below.)  The Board finds that these diagnoses are 
sufficient to constitute medical evidence of a diagnosis of 
PTSD, and a nexus to active duty, such that the veteran's 
claim for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent only, the appeal is 
granted.  


REMAND

I.  PTSD

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a). 

An actual award of service connection for PTSD (as opposed to 
well-grounding such a claim) requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Gaines v. West, 11 Vet. App. 353 (1998). 

The veteran's service records include his personnel record 
(DA Form 20) which indicates that he served in Vietnam with 
HHC, 34th S&S (Supply and Service) Battalion (DS), from July 
1, 1967 to June 4, 1968, and that his principal duty while in 
Vietnam was "movement specialist (TMP Hold Bag)."  The 
veteran's discharge (DD Form 214) indicates that he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal, and that his military specialty (MOS) was movement 
specialist.  A December 1993 letter from the U. S. Army 
Reserve Personnel Center indicates that the veteran is 
eligible to receive the Republic of Vietnam Gallantry Cross 
with palm.

Given the foregoing, the evidence does not currently show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See  
VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138-150 (1997).

In this case, a review of the veteran's written statements, 
to include a letter, received in March 1999, and the 
transcript from his November 1999 hearing, shows that he 
alleges that he has PTSD as the result of several incidents 
while in Vietnam, to include picking up dead bodies, seeing 
soldiers step on mines (during which time he sustained 
shrapnel wounds to his arms and face), seeing soldiers 
killed, witnessing shelling and terrorist acts (specifically, 
witnessing a grenade explode which had been planted in the 
pants of a child), and being shot down in a helicopter.  

The Board finds that a remand is required for additional 
development.  In particular, the claims files include 
historical records from the 34th S&S Battalion which indicate 
that on September 21, 1967 (during the veteran's service in 
Vietnam), this unit received the Presidential Unit Citation 
(PUC) (per DA GO No. 40).  In Falk v. West, 12 Vet. App. 402 
(1999), involving a PTSD claim where participation in combat 
was an issue, the U.S. Court of Appeals for Veterans Claims 
(Court) noted that an award of a PUC to an appellant's unit 
suggested that the pertinent unit command history may contain 
evidence of combat.  The Court held that the PUC triggered 
VA's duty to assist, and warranted an attempt to obtain the 
pertinent unit command history.  

In this case, the claims files do not currently contain a 
copy of the PUC, and on remand, the RO should attempt to 
obtain it.  In addition, it appears that in April 1999, the 
RO attempted to verify the veteran's stressors with the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
In a letter dated that same month, the USASCRUR stated that 
their response time was about six months.  However, there is 
no indication that the USASCRUR ever responded to the RO's 
request.  On remand, the RO should attempt to obtain a 
response from the USASCRUR.  

Finally, although the claims files contain a decision of the 
SSA which indicates that the veteran was found to have PTSD, 
based on a report from James T. Hurley, Ph.D.  However, Dr. 
Hurley's report, upon which this aspect of the decision was 
based, is not associated with the claims files.  On remand, 
the RO should attempt to obtain this report.


II.  Increased Rating

The veteran claims that he has suffered an increase in the 
severity of his service-connected small herniated disc at L4-
L5 and L5-S1 with radiculopathy.  When a veteran is seeking 
an increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).

A review of the transcript of the veteran's November 1999 
hearing shows that he reported that he was receiving VA 
treatment for his back.  

VA has a duty to obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992); see also 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  In this case, it does not appear that an 
effort has been made to obtain the claimed records of VA 
treatment.  Inasmuch as these records are reportedly 
pertinent to the issues at hand, a remand is appropriate so 
that an attempt can be made to obtain these records and 
associate them with the claims files.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all physicians who have treated 
him in the recent past for his service-
connected small herniated disc at L4-L5 
and L5-S1 with radiculopathy, to include 
the date(s) of treatment, and the 
address(es), as well as the places and 
dates of any treatment at any VA 
facilities, which are not currently 
associated with the claims files.  After 
obtaining any necessary authorization, 
the RO should obtain medical records from 
all sources identified by the veteran, 
which are not already of record.  

2.  The RO should contact the Social 
Security Administration and attempt to 
obtain the supporting medical 
documentation utilized in rendering its 
June 1998 SSA decision, insofar as it 
pertains to PTSD.

3.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors.     

4.  The RO should attempt to obtain a 
copy of the Presidential Unit Citation 
awarded to the 34th S&S Battalion in 
September 1967.

5.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

6.  If, and only if, the RO determines 
that one or more stressors have been 
verified, or that the veteran has 
participated in combat, and after 
completing the above actions, the veteran 
should be afforded a VA psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The RO must provide 
the examiner with the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims files or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  The RO should 
also adjudicate the issue of entitlement 
to a rating in excess of 40 percent for 
service-connected small herniated disc at 
L4-L5 and L5-S1 with radiculopathy.  If 
either of the RO's decisions are adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



